United States Court of Appeals
                                                                                        Fifth Circuit
                                                                                     F I L E D
                      IN THE UNITED STATES COURT OF APPEALS
                                                                                       June 3, 2005
                                 FOR THE FIFTH CIRCUIT
                                 _____________________                           Charles R. Fulbruge III
                                                                                         Clerk
                                      No. 04-51404
                                 _____________________
UNITED STATES OF AMERICA
                        Plaintiff - Appellee
                         v.
GUSTAVO SILVA-ESCAMILLA
                        Defendant - Appellant
                           ---------------------
           Appeal from the United States District Court for the
                    Western District of Texas, El Paso
                           ---------------------
Before WIENER, BENAVIDES, and STEWART, Circuit Judges.

PER CURIAM:1


       IT IS ORDERED that appellee’s unopposed motion to vacate the

sentence is GRANTED.

       IT IS FURTHER ORDERED that appellee’s unopposed motion to

remand case to the United States District Court for the Western

District of Texas, El Paso Division for re-sentencing is GRANTED.

       IT IS FURTHER ORDERED that appellee’s unopposed alternative

motion to extend time to file appellee’s brief until fourteen

(14) days from the Court’s denial of appellee’s motion to vacate

and remand is DENIED as moot.




       1
        Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5th Cir. R.
47.5.4.